Citation Nr: 0106486	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  00-04 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to payment or reimbursement of the cost of 
unauthorized private medical treatment incurred from March 
27, 1998 to April 7, 1998 at Baptist Medical Center.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to October 
1981.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 action by the 
Department of Veterans Affairs (VA), Medical Center, Oklahoma 
City, Oklahoma, denying entitlement to payment or 
reimbursement of the cost of private medical services 
incurred from March 27, 1998 to April 7, 1998.


REMAND

The veteran claims that he is entitled to reimbursement or 
payment of the medical expenses incurred at Baptist Medical 
Center from March 27 to April 7, 1998.  He maintains that he 
was experiencing a medical emergency and that he tried to get 
treatment at a VA facility, but it was unavailable.  The 
veteran, who has service connection and a 100 percent rating 
in effect for heart disease, asserts that he thought he was 
having a heart attack.  He further asserts that the emergency 
medical technician (EMT) in his ambulance radioed the VA 
hospital to get permission to bring the veteran to that 
facility.  The veteran claims that the VA told the EMT that 
the VA hospital was full and that the veteran should be taken 
somewhere else.  

Under applicable law, to be entitled to reimbursement for 
medical expenses incurred without prior authorization from 
VA; the veteran must meet all of the following criteria, and 
establish:

(a) That treatment was either

(1) for an adjudicated service-connected disability, or

(2) for a non-service-connected disability associated with 
and held to be aggravating an adjudicated service-connected 
disability, or


(3) for any disability of a veteran who has a total 
disability permanent in nature resulting from a service-
connected disability; and

(b) That a medical emergency existed of such nature that 
delay would have been hazardous to life or health; and

(c) That no VA or other Federal facilities were feasibly 
available, and an attempt to use them beforehand, or to 
obtain prior VA authorization for the services required, 
would not have been reasonable, sound, wise, or practicable, 
or that treatment had been or would have been refused.

38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 (2000).


The Oklahoma City VA Medical Center (VAMC) denied the 
veteran's claim on the basis that there was a VA facility 
feasibly available for treatment of the veteran that day.  
However, the claims file does not reveal that any attempt has 
been made to determine whether there were beds available and 
whether the VAMC had the capacity to accept another patient 
for cardiac treatment on the date the veteran was taken to 
the Baptist Medical Center.  This information must be 
obtained prior to adjudication of the veteran's claim.

In light of the foregoing, this case is hereby REMANDED to 
the agency of original jurisdiction for the following action:

1.  The RO should attempt to obtain the 
records from the veteran's medical 
treatment at the Seminole Medical Center 
just prior to his admission to the 
Baptist Medical Center.  The RO should 
also attempt to obtain the emergency room 
report from the Baptist Medical Center 
from the veteran's admission to that 
hospital on March 27, 1998.

2.  Next, the agency of original 
jurisdiction should contact the Oklahoma 
City VAMC and request that the 
administrator check the records and 
indicate whether the VAMC had the beds 
and personnel available to treat the 
veteran for his cardiac disability on 
March 27, 1998.

3.  The agency of original jurisdiction 
should then review the evidence of record 
and enter its determination.  If the 
veteran's claim remains denied, a 
complete rationale for that conclusion 
should be provided, and in particular, if 
the reason for the denial includes that 
VA or other Federal facilities were 
feasibly available had VA been given the 
opportunity to arrange for medical 
services needed by the veteran, there 
should be a discussion that includes 
which specific facilities were available 
and feasible in the context of the 
services for which reimbursement is 
sought, as well as in relation to the 
relevant distances between these various 
government facilities, the Seminole 
Medical Center, and the Baptist Medical 
Center at which the veteran was treated.  

4.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
given the appropriate opportunity to 
respond thereto.  Thereafter the case 
should be returned to the Board if 
appropriate.

The purposes of this remand are to secure clarifying 
information and ensure due process.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action until notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




